544 U.S. 1014
RODRIGUEZ-VERAv.UNITED STATESTREJO-LOPEZv.UNITED STATESVENEGAS-QUEZADAv.UNITED STATES
No. 04-9314.
Supreme Court of United States.
May 2, 2005.

1
Reported below: 115 Fed. Appx. 727.


2
Reported below: 115 Fed. Appx. 241.


3
Reported below: 115 Fed. Appx. 243. C. A. 5th Cir.


4
Motion of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of United States v. Booker, 543 U.S. 220 (2005).